                    Case 18-10512-KBO               Doc 1972        Filed 09/30/20         Page 1 of 8




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE

                                                         :
In re:                                                   :   Chapter 11
                                                         :
Zohar III, Corp., et al.,1                               :   Case No. 18-10512 (KBO)
                                                         :
                                     Debtors.            :   Jointly Administered
                                                         :
                                                             Related to D.I. No. 1915
                                                         :
                                                         :   Hearing Date: October 14, 2020 at 10:00 a.m. ET
                                                         :   Obj. Deadline: October 7, 2020 at 4:00 p.m. ET
                                                         :

                            MOTION OF PPMG FOR ENTRY OF AN ORDER
                            AUTHORIZING FILING OF BRIEF UNDER SEAL

            Patriarch Partners Management Group, LLC (“PPMG” or “Patriarch”), by and through its

  counsel, hereby submits this motion (the “Motion”) pursuant to:

            (i) Sections 105(a) and 107(b) of title 11 of the United States Code, 11 U.S.C. §§ 101-1532
            (the “Bankruptcy Code”);

            (ii) Rule 9018 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”);

            (iii) Rule 9018-1 of the Local Rules of Practice and Procedure of the United States
            Bankruptcy Court for the District of Delaware (the “Local Rules”);

            (iv) this Court’s Order Approving and Authorizing the Settlement Agreement Between the
            Debtors, Lynn Tilton, the Patriarch Stakeholders, MBIA Insurance Corp., and the Zohar
            III Controlling Class (the “Settlement Order”), entered on May 21, 2018 [D.I. 266]; and

            (v) the Settlement Agreement (as defined in the Settlement Order) [D.I. 266 at Ex. 1],

  for entry of an order substantially in the form attached hereto as Exhibit A (the “Proposed Order”)

  authorizing PPMG to file under seal certain portions of PPMG’s Opposition to the Debtors’

  Motion for an Order Determining Dispute Between the Debtors and PPMG Related to the Pending



  1
      The Debtors, and, where applicable, the last four digits of their taxpayer identification number are as follows: Zohar
      III, Corp. (9612), Zohar II 2005-1, Corp. (4059), Zohar CDO 2003-1, Corp. (3724), Zohar III, Limited (9261),
      Zohar II 2005-1, Limited (8297), and Zohar CDO 2003-1, Limited (5119). The Debtors’ address is 3 Times Square,
      c/o FTI Consulting, Inc., New York, NY 10036.


  57772/0001-21383075v1
                Case 18-10512-KBO               Doc 1972         Filed 09/30/20        Page 2 of 8




Oasis Transaction [D.I. 1915] (the “Sealed Brief”).2 Pursuant to Local Rule 9018-1(d), PPMG

has filed concurrently herewith the Proposed Redacted Document (as defined in Local Rule 9018-

1(d)(ii)). In support of this Motion, PPMG respectfully represents as follows:

                                       JURISDICTION AND VENUE

         1.       The Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334, and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware, dated as of February 29, 2012. This is a core proceeding pursuant to 28

U.S.C. § 157(b). Pursuant to Rule 9013-1(f) of the Local Rules of Bankruptcy Practice and

Procedures of the United States Bankruptcy Court for the District of Delaware, PPMG consents

to entry of a final order by the Court in connection with this Motion3 to the extent it is later

determined that, absent the consent of the parties, the Court cannot enter final orders or judgments

herewith consistent with Article III of the United States Constitution.

         2.       Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

         3.       The statutory and legal predicates for the relief requested herein are sections 105(a)

and 107(b) of the Bankruptcy Code, Bankruptcy Rule 9018, Local Rule 9018-1(d), the Settlement

Order, and the Settlement Agreement.

                                                BACKGROUND

         4.       On March 11, 2018 (the “Petition Date”), the Debtors filed voluntary petitions for

relief under Chapter 11 of the Bankruptcy Code.

         5.       Shortly thereafter, various parties-in-interest filed a wide array of substantive

motions in this action. The Court appointed Judge Kevin Gross to mediate the parties’ various



 2
     Capitalized terms not otherwise defined herein shall have the meanings set forth in the Sealed Brief.
 3
     PPMG does not consent to the jurisdiction of this Court or to entry of a final order for any purpose other than the
     resolution of this Motion.

                                                           2
57772/0001-21383075v1
                Case 18-10512-KBO         Doc 1972      Filed 09/30/20      Page 3 of 8




disputes on April 5, 2018 [D.I. 143], who initially oversaw several days of tense, complex and

comprehensive negotiation among the parties. The ultimate result of those efforts was the

Settlement Agreement, “entered into by and between” “the Debtors” and “the Patriarch

Stakeholders,” among others.       [Settlement Order at 1.]       As made clear by the Settlement

Agreement, the Patriarch Stakeholders expressly includes the movant, PPMG.                  [Settlement

Agreement at Ex. B.]

         6.       On July 31, 2019, the Patriarch Stakeholders and other parties to the Settlement

Agreement participated in a mediation in accordance with the Settlement Agreement. The parties

were not able to resolve all of the issues that were the subject of that mediation. The Debtors and

PPMG thereafter filed briefs initiating the present contested matter [D.I. 911, 914, 1200], and

PPGM now brings the Sealed Brief to this Court with respect to certain of those matters, in

accordance with the Settlement Agreement.

                                      RELIEF REQUESTED

         7.       By this Motion, PPMG requests entry of the Proposed Order authorizing the filing

of certain portions of the Sealed Brief under seal (the “Sealed Material”), as reflected in the

Proposed Redacted Document. In addition, PPMG requests that the Sealed Brief not be made

available to anyone other than the Court, the Office of the United States Trustee for the District of

Delaware (the “U.S. Trustee”), the Debtors, MBIA, the Zohar III Controlling Class, and U.S. Bank,

except as ordered by the Court.

                               BASIS FOR RELIEF REQUESTED

         8.       Section 107(b) of the Bankruptcy Code provides bankruptcy courts with the

authority to issue orders that will protect entities from potential harm that may result from the

disclosure of certain information. In relevant part, it states that “[o]n request of a party in interest,



                                                   3
57772/0001-21383075v1
                Case 18-10512-KBO          Doc 1972     Filed 09/30/20       Page 4 of 8




the bankruptcy court shall . . . protect an entity with respect to a trade secret or confidential

research, development, or commercial information.” 11 U.S.C. § 107(b); see also Fed. R. Bankr.

P. 9018 (“On motion . . . the court may make any order which justice requires [ ] to protect the

estate or any entity in respect of a trade secret or other confidential research, development, or

commercial information . . . .”). In addition, under section 105(a) of the Bankruptcy Code, the

Court may “issue any order, process, or judgment that is necessary or appropriate to carry out the

provisions” of the Bankruptcy Code. 11 U.S.C. § 105(a).

         9.       In order to attain the protections offered by Section 107(b), parties seeking to file

briefs under seal in bankruptcy proceedings are not held to the same standards as applied under

the Federal Rules of Civil Procedure. See, e.g., Video Software Dealers Ass’n v. Orion Pictures

Corp. (In re Orion Pictures Corp.), 21 F.3d 24, 28 (2d Cir. 1994) (“When congress addressed the

secrecy problem in § 107(b) of the Bankruptcy Code it imposed no requirement to show ‘good

cause’ as a condition to sealing confidential commercial information.”); Phar-Mor, Inc. v.

Defendants Named Under Seal (In re Phar-Mor, Inc.), 191 B.R. 675, 679 (Bankr. N.D. Ohio 1995)

(“In other areas of the law, courts have relied on showings of ‘compelling reasons,’ or balancing

the interests of privacy and public right to know, when reviewing a request for judicial non-

disclosure. The mandatory language of § 107(b) negates the need for such inquiries.” (internal

citation omitted)). If the material sought to be protected falls within any of the categories identified

in Section 107(b), “the court is required to protect a requesting party and has no discretion to deny

the application.” In re Orion Pictures, 21 F.3d at 27; see also In re Altegrity, Inc., No. 15-10226,

2015 WL 10963572, at *3 (Bankr. D. Del. July 6, 2015) (“[I]f it is established that the documents

sought to be sealed fall within the enumerated statutory exception, the court must grant the

requested relief (or such other relief that protects the moving party).”).



                                                    4
57772/0001-21383075v1
                Case 18-10512-KBO         Doc 1972      Filed 09/30/20     Page 5 of 8




         10.      “Commercial information . . . need not rise to the level of a ‘trade secret’” to be

entitled to protection under Section 107(b). In re Altegrity, 2015 WL 10963572, at *3; see also In

re Orion Pictures, 21 F.3d at 28 (the “clear and unambiguous usage of ‘or’ neither equates ‘trade

secret’ with ‘commercial information’ nor requires the latter to reflect the same level of

confidentiality as the former”). Although “commercial information includes ‘information which

would cause an unfair advantage to competitors by providing them information as to the

commercial operations’” of a party, it “extends beyond the requirement that such information will

give an entity’s competitors an unfair advantage.” In re Borders Grp., 462 B.R. 42, 47 (Bankr.

S.D.N.Y. 2011) (quoting In re Orion Pictures, 21 F.3d at 28). Instead, “the term includes situations

where a bankruptcy court may reasonably determine that allowing such disclosure would have a

‘chilling effect on business negotiations.’” Id. (quoting In re Lomas Fin. Corp., No. 90 Civ. 7827,

1991 WL 21231, at *2 (S.D.N.Y. Feb. 11, 1991). As made clear by the plain language of the

Bankruptcy Code, a movant need only demonstrate that the “information” in question is both

“confidential” and “commercial” in nature. See 11 U.S.C. § 107(b)(1).

         11.      The Sealed Material in the Sealed Brief satisfies Section 107(b) because it contains

“confidential . . . commercial information” that entitles it to protection. For instance, the Sealed

Brief discusses the nature of the services provided to Oasis by PPMG, the compensation owed to

PPMG by Oasis, and details about PPMG’s management services agreement with Oasis. PPMG

continues to perform services for the Portfolio Companies, which are not debtors in these Chapter

11 cases. Describing the nature of these services and/or rates paid by the Portfolio Companies

with respect to PPMG could benefit competitors of the Portfolio Companies and negatively impact

the Portfolio Companies’ operations and value. Moreover, disclosure of certain details about the

Portfolio Companies could impact the implementation of the joint monetization process and



                                                   5
57772/0001-21383075v1
                Case 18-10512-KBO          Doc 1972     Filed 09/30/20      Page 6 of 8




prevent the parties from maximizing value from the monetization or refinancing of the Debtors’

interests in the Portfolio Companies. This Court has recognized the confidential, commercial

nature of these cases and has ordered protection of the confidential information of non-parties.

[See D.I. 518, 1123.]

         12.      Furthermore, in accordance with Local Rule 9018-1(d), PPMG has filed

concurrently herewith a publicly viewable redacted form of the Sealed Brief. PPMG and its

counsel has conferred with the Debtors and the U.S. Trustee with respect to any proposed

redactions for the Sealed Brief.

         13.      For the reasons set forth above, PPMG submits that the Court should grant the relief

requested herein and that approval of this Motion is necessary and appropriate.

                         COMPLIANCE WITH LOCAL RULE 9018-1(d)

         14.      Counsel for PPMG hereby certifies that counsel has conferred in good faith and

reached agreement with counsel to the Debtors, who may be Holders of Confidentiality Rights, as

well as the U.S. Trustee, concerning what information contained in the Sealed Brief must remain

sealed from public view. Neither party objects to the Court sealing the material reflected in the

Proposed Redacted Document.

                                               NOTICE

         15.      PPMG will provide notice of this Motion to: (i) the U.S. Trustee; (ii) counsel to the

Debtors; (iii) counsel to MBIA; (iv) counsel to the Zohar III Controlling Class; (v) counsel to Mr.

Joseph Farnan; (v) U.S. Bank; and (vi) all parties that have filed a notice of appearance in these

Chapter 11 Cases pursuant to Fed. R. Bankr. P. 2002. In light of the nature of the relief requested

herein, PPMG submits that no other or further notice is necessary.




                                                    6
57772/0001-21383075v1
                Case 18-10512-KBO       Doc 1972    Filed 09/30/20    Page 7 of 8




                                        CONCLUSION

         WHEREFORE, for the reasons set forth herein, PPMG respectfully requests that the Court

(a) enter the Proposed Order authorizing PPMG to file the Sealed Brief under seal and approving

the redactions as reflected in the Proposed Redacted Documents, and (b) grant any such other and

further relief as is just and proper.

Dated: September 30, 2020                   COLE SCHOTZ P.C.


                                         By: /s/ Patrick J. Reilley
                                            Norman L. Pernick (No. 2290)
                                            Patrick J. Reilley (No. 4451)
                                            G. David Dean (No. 6403)
                                            500 Delaware Avenue, Suite 1410
                                            Wilmington, DE 19801
                                            Telephone: (302) 652-3131
                                            Facsimile: (302) 652-3117
                                            npernick@coleschotz.com
                                            preilley@coleschotz.com
                                            ddean@coleschotz.com

                                                   – and –

                                            GIBSON, DUNN & CRUTCHER LLP
                                            Randy M. Mastro (Admitted Pro Hac Vice)
                                            Mary Beth Maloney (Admitted Pro Hac Vice)
                                            200 Park Avenue
                                            New York, NY 10166-0193
                                            Telephone: (212) 351-4000
                                            Facsimile: (212) 351-4035
                                            rmastro@gibsondunn.com
                                            mmaloney@gibsondunn.com

                                            Robert Klyman (Admitted Pro Hac Vice)
                                            333 South Grand Avenue
                                            Los Angeles, CA 90071-3197
                                            Telephone: (213) 229-7000
                                            Facsimile: (213) 229-7520
                                            rklyman@gibsondunn.com




                                               7
57772/0001-21383075v1
                Case 18-10512-KBO   Doc 1972   Filed 09/30/20   Page 8 of 8




                                        Monica K. Loseman (Admitted Pro Hac Vice)
                                        1801 California Street, Suite 4200
                                        Denver, CO 80202-2642
                                        Telephone: (303) 298-5784
                                        Facsimile: (303) 313-2828
                                        mloseman@gibsondunn.com

                                        Counsel to Patriarch Partners Management Group,
                                        LLC




                                          8
57772/0001-21383075v1
